Exhibit 10.21

 

PHOTON DYNAMICS, INC.

 

AMENDED AND RESTATED

 

1995 STOCK OPTION PLAN

 

1. Establishment, Purpose and Definitions.

 

(a) There is hereby adopted the 1995 Stock Option Plan (the “Plan”) of Photon
Dynamics, Inc. (the “Company”).

 

(b) The purpose of the Plan is to provide a means whereby eligible individuals
(as defined in Section 4 below) can acquire Common Stock of the Company (the
“Stock”). The Plan provides employees (including officers and directors who are
employees) of the Company and its Affiliates an opportunity to purchase shares
of Stock pursuant to options which may qualify as incentive stock options
(referred to as “incentive stock options”) under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), and employees, officers,
directors, independent contractors, and consultants of the Company and of its
Affiliates an opportunity to purchase shares of Stock pursuant to options which
are not described in Sections 422 or 423 of the Code (referred to as
“nonqualified stock options”).

 

(c) The term “Affiliates” as used in the Plan means parent or subsidiary
corporations, as defined in Sections 424(e) and (f) of the Code (but
substituting “the Company” for “employer corporation”), including parents or
subsidiaries which become such after adoption of the Plan.

 

2. Administration of the Plan.

 

(a) The Plan shall be administered by the Board of Directors of the Company (the
“Board”). Subject to Section 2(e) below, the Board may delegate the
responsibility for administering the Plan to a committee, under such terms and
conditions as the Board shall determine (the “Committee”). The Committee shall
consist of two or more members of the Board or such lesser number of members of
the Board as permitted by Rule 16b-3 promulgated under the Securities Exchange
Act of 1934, as amended (“Rule 16b-3”). Except as permitted by Rule 16b-3, none
of the members of the Committee shall receive, while serving on the Committee,
or during the one-year period preceding appointment to the Committee, a grant or
award of equity securities under (i) the Plan or (ii) any other plan of the
Company or its Affiliates under which the participants are entitled to acquire
Stock (including restricted Stock), stock options, stock bonuses, related rights
or stock appreciation rights of the Company or any of its Affiliates, other than
pursuant to the grant of automatic options provided in Section 7 below and
pursuant to transactions in any such other plan which do not disqualify a
director from being a disinterested person under Rule 16b-3. The limitations set
forth in this Section 2(a) shall automatically incorporate any additional
requirements that may in the future be necessary for the Plan to comply with
Rule 16b-3. Members of the Committee shall serve at the pleasure of the Board.
The Committee shall select one of its members as chairman, and shall hold
meetings at such times and places as it may determine. A majority of the
Committee shall constitute a quorum and acts of the Committee at which a



--------------------------------------------------------------------------------

quorum is present, or acts reduced to or approved in writing by all of the
members of the Committee, shall be the valid acts of the Committee. If the Board
does not delegate administration of the Plan to the Committee, then each
reference in this Plan to “the Committee” shall be construed to refer to the
Board.

 

(b) Except for options granted to Non-Employee Directors pursuant to Section 7,
the Committee shall determine which eligible individuals (as defined in Section
4 below) shall be granted options under the Plan, the timing of such grants, the
terms thereof (including any restrictions on the Stock), and the number of
shares subject to such options.

 

(c) Except for options granted to Non-Employee Directors pursuant to Section 7,
the Committee may amend the terms of any outstanding option granted under this
Plan, but any amendment which would adversely affect the optionee’s rights under
an outstanding option shall not be made without the optionee’s written consent.
The Committee may, with the optionee’s written consent, cancel any outstanding
stock option or accept any outstanding stock option in exchange for a new
option. Notwithstanding the foregoing, the Committee may (i) reduce the exercise
price of outstanding options, (ii) cancel outstanding options and replace them
with options with a lower exercise price or (iii) accept outstanding stock
options in exchange for new options with a lower exercise price only with the
prior approval of the Company’s shareholders.

 

(d) The Committee shall have the sole authority, in its absolute discretion, to
adopt, amend, and rescind such rules and regulations as, in its opinion, may be
advisable in the administration of the Plan, to construe and interpret the Plan,
the rules and the regulations, and the instruments evidencing options or Stock
granted under the Plan. All decisions, determinations, and interpretations of
the Committee shall be binding on all participants. Notwithstanding the
foregoing, the Committee shall not exercise any discretionary functions with
respect to options granted to Non-Employee Directors pursuant to Section 7.

 

(e) Notwithstanding the foregoing provisions of this Section 2, grants of
options to any “Covered Employee,” as such term is defined by Section 162(m) of
the Code shall be made only by a subcommittee of the Committee which, in
addition to meeting other applicable requirements of this Section 2, is composed
solely of two or more “outside directors,” within the meaning of Section 162(m)
of the Code and the regulations thereunder (the “Subcommittee”) to the extent
necessary to qualify such grants as “performance-based compensation” under
Section 162(m). In case of such grants to Covered Employees, references to the
“Committee” shall be deemed to be references to the Subcommittee as specified
above.

 

3. Stock Subject to the Plan.

 

(a) The aggregate number of shares of Common Stock of the Company available for
grant of options under the Plan shall be 3,390,943 shares. If an option is
surrendered (except surrender for shares of Stock) or for any other reason
ceases to be exercisable in whole or in part, the shares which were subject to
such option but as to which the option had not been exercised shall continue to
be available under the Plan.

 

2



--------------------------------------------------------------------------------

(b) If there is any change in the Stock subject to any option granted under the
Plan, through merger, consolidation, reorganization, recapitalization,
reincorporation, stock split, stock dividend (in excess of two percent (2%)), or
other change in the capital structure of the Company, appropriate adjustments
shall be made by the Committee in order to preserve but not to increase the
benefits to the individual, including adjustments to the number and kind of
shares and the price per share subject to outstanding options.

 

4. Eligible Individuals. The persons eligible to participate in the Plan (other
than pursuant to Section 7) are such employees, officers, independent
contractors, and consultants of the Company or an Affiliate as the Committee, in
its discretion, shall designate from time to time. Notwithstanding the
foregoing, only employees of the Company or an Affiliate (including officers and
directors who are bona fide employees) shall be eligible to receive incentive
stock options. Except for grants pursuant to Section 7, such eligible
individuals shall not include Non-Employee Directors.

 

5. The Option Price. Except as provided in Section 7, the exercise price of each
stock option shall not be less than the per share fair market value of the Stock
subject to such option on the date the option is granted. Notwithstanding the
foregoing, in the case of an incentive stock option granted to a person
possessing more than ten percent of the combined voting power of the Company or
an Affiliate, the exercise price shall be not less than 110 percent (110%) of
the fair market value of the Stock on the date the option is granted. The
exercise price of an option shall be subject to adjustment to the extent
provided in Section 3(b) above.

 

6. Terms and Conditions of Options.

 

(a) Each option granted pursuant to the Plan will be evidenced by a written
Stock Option Agreement executed by the Company and the person to whom such
option is granted.

 

(b) The Committee shall determine the term of each option granted under the
Plan; provided, however, that (i) the term of each option shall not be more than
ten (10) years, (ii) in the case of an incentive stock option granted to a
person possessing more than ten percent (10%) of the combined voting power of
the Company or an Affiliate, the term of each incentive stock option shall be no
more than five (5) years, and (iii) the term of an option granted pursuant to
Section 7 shall be as provided in Section 7.

 

(c) In the case of incentive stock options, the aggregate fair market value
(determined as of the time such option is granted) of the Stock with respect to
which incentive stock options are exercisable for the first time by an eligible
employee in any calendar year (under this Plan and any other plans of the
Company or its Affiliates) shall not exceed $100,000. If the aggregate fair
market value of the Stock with respect to which incentive stock options are
exercisable by an optionee for the first time during any calendar year exceeds
$100,000, such options shall be treated as nonqualified options to the extent
required by Section 422 of the Code. The rule set forth in the preceding
sentence shall be applied by taking options into account in the order in which
they were granted.

 

3



--------------------------------------------------------------------------------

(d) Except for grants to Non-Employee Directors pursuant to Section 7, which
shall be granted on the form of Stock Option Agreement attached hereto as
Exhibit A, the Stock Option Agreement may contain such other terms, provisions,
and conditions as may be determined by the Committee not inconsistent with this
Plan. If an option, or any part thereof is intended to qualify as an incentive
stock option, the Stock Option Agreement shall contain those terms and
conditions which are necessary to so qualify it.

 

(e) The maximum number of shares of Stock with respect to which options may be
granted to any individual per calendar year under the Plan shall be 250,000
shares, subject to adjustment pursuant to Section 3(b). To the extent required
by Section 162(m) of the Code or the regulations thereunder, in applying the
foregoing limitation with respect to an employee, if any option is canceled, the
canceled option shall continue to count against the maximum number of shares for
which options may be granted to the employee under this Section 6(e). For this
purpose, the repricing of an option shall be treated as a cancellation of the
existing option and the grant of a new option.

 

7. Stock Options for Non-Employee Directors.

 

(a) All grants of options pursuant to this Section 7 shall be automatic and
nondiscretionary and shall be made strictly in accordance with the provisions of
this Section 7. No person shall have any discretion to select which Non-Employee
Directors shall be granted options or to determine the number of shares of Stock
to be covered by options granted to Non-Employee Directors, the timing of such
option grants or the exercise price thereof.

 

(b) An option to purchase 20,000 shares of Stock shall be granted (“Initial
Grant”) to each director who is not an officer of the Company or an affiliate of
a five percent (5%) or greater shareholder (or shareholders) of the Company
(“Non-Employee Director”), such Initial Grant to be made to Non-Employee
Directors elected or appointed to the Board upon the date each such Non-Employee
Director first becomes a Non-Employee Director following the approval date of
the Plan by the shareholders. In addition, immediately following each annual
meeting of the Company’s shareholders, each Non-Employee Director who continues
as a Non-Employee Director following such annual meeting shall be granted an
option to purchase 7,500 shares of Stock (“Subsequent Grant”); provided that no
Subsequent Grant shall be made to any Non-Employee Director who has not served
as a director of the Company, as of the time of such annual meeting, for at
least one (1) year. Each such Subsequent Grant shall be made on the date of the
annual shareholders’ meeting in question. If any option ceases to be exercisable
in whole or in part, the shares which were subject to such option but as to
which the option had not been exercised shall continue to be available under the
Plan. All options granted to Non-Employee Directors shall be nonqualified stock
options.

 

(c) The exercise price per share of Stock covered by each option shall be the
per share fair market value of the Stock on the date the option is granted. The
exercise price of an option granted under the Plan shall be subject to
adjustment to the extent provided in Section 3(b) hereof. The term of each
option shall be for ten (10) years.

 

4



--------------------------------------------------------------------------------

(d) Each Initial Grant shall be vested and exercisable as to twenty-five percent
(25%) of the shares covered thereby on each anniversary of the date of grant, so
that each Initial Grant will be fully vested and exercisable four (4) years
after its grant date. Each Subsequent Grant shall become vested and exercisable
as to 8.33% of the shares covered thereby each month following the date of the
grant so that each Subsequent Grant will be fully vested and exercisable one (1)
year after its grant date.

 

8. Use of Proceeds. Cash proceeds realized from the sale of Stock pursuant to
options granted under the Plan shall constitute general funds of the Company.

 

9. Amendment, Suspension, or Termination of the Plan.

 

(a) The Board may at any time amend, suspend, or terminate the Plan as it deems
advisable; provided that such amendment, suspension or termination complies with
all applicable requirements of state and federal law, including any applicable
requirement that the Plan or an amendment to the Plan be approved by the
shareholders, and provided further that, except as provided in Section 3(b)
above, the Board shall in no event amend the Plan in the following respects
without the consent of shareholders then sufficient to approve the Plan in the
first instance:

 

(i) To increase the maximum number of shares of Stock subject to stock options
issued under the Plan; or

 

(ii) To change the designation or class of persons eligible to receive incentive
stock options under the Plan.

 

(b) No option may be granted nor any Stock issued under the Plan during any
suspension or after the termination of the Plan, and no amendment, suspension,
or termination of the Plan shall, without the affected individual’s consent,
alter or impair any rights or obligations under any options previously granted
under the Plan. The Plan shall terminate on the tenth anniversary of the date of
adoption of the Plan, unless previously terminated by the Board pursuant to this
Section 9.

 

(c) Notwithstanding the provisions of Section 9(a) and 9(b) above, the
provisions set forth in Section 7 of the Plan (and any other sections of the
Plan that affect the formula award terms of option grants to Non-Employee
Directors required to be specified in the Plan by Rule 16b-3) shall not be
amended periodically and in no event more than once every six (6) months, other
than to comport with changes to the Code, the Employee Retirement Income
Security Act of 1974, as amended, or any applicable rules and regulations
thereunder.

 

10. Assignability of Options. To the extent required by Rule 16b-3, no option
granted pursuant to this Plan shall be transferable by the holder except by the
operation of law or by will or the laws of descent and distribution; provided
that, if Rule 16b-3 is amended after the date of the Board’s adoption of the
Plan to permit broader transferability of options under Rule 16b-3, options
granted under Section 7 to Non-Employee Directors shall be transferable to the
extent provided in the option agreement covering the option, and the Committee
shall have discretion to amend any such outstanding option to provide for
broader transferability of the option as the Committee may authorize within the
limitations of Rule

 

5



--------------------------------------------------------------------------------

16b-3. Notwithstanding the foregoing, if required by the Code, each incentive
stock option under the Plan shall be transferable by the optionee only by will
or the laws of descent and distribution, and, during the optionee’s lifetime,
shall be exercisable only by the optionee. In the event of any Rule 16b-3
permitted transfer of an option hereunder, the transferee shall be entitled to
exercise the option in the same manner and only to the same extent as the
optionee (or his personal representative or the person who would have acquired
the right to exercise the option by bequest or intestate succession) would have
been entitled to exercise the option under Sections 6, 7 and 11 had the option
not been transferred.

 

11. Payment Upon Exercise of Options.

 

(a) Payment of the purchase price upon exercise of any option granted under this
Plan shall be made in cash, by optionee’s personal check, certified check, bank
draft, or postal or express money order payable to the order of the Company in
lawful money of the United States (collectively, “Cash Consideration”);
provided, however, that, except for options granted under Section 7, the
Committee, in its sole discretion, may permit an optionee to pay the exercise
price in whole or in part (i) with shares of Stock owned by the optionee or with
shares of Stock withheld from the shares otherwise deliverable to the optionee
upon exercise of the option; (ii) by delivery on a form prescribed by the
Committee of an irrevocable direction to a securities broker approved by the
Committee to sell shares of Stock and deliver all or a portion of the proceeds
to the Company in payment for the Stock; (iii) by delivery of the optionee’s
promissory note with such recourse, interest, security, and redemption
provisions as the Committee in its discretion determines appropriate; or (iv) in
any combination of the foregoing. The exercise price of any options granted
under Section 7 shall be paid in Cash Consideration, the consideration specified
in clauses (i) or (ii) of the preceding sentence, or in any combination thereof.
Any Stock used to exercise options shall be valued at its fair market value on
the date of the exercise of the option. In addition, the Committee, in its sole
discretion, may authorize the surrender by an optionee of all or part of an
unexercised option (excluding options granted under Section 7 above) and
authorize a payment in consideration thereof of an amount equal to the
difference between the aggregate fair market value of the Stock subject to such
option and the aggregate option price of such Stock. In the Committee’s
discretion, such payment may be made in cash, shares of Stock with a fair market
value on the date of surrender equal to the payment amount, or some combination
thereof.

 

(b) In the event that the exercise price of an option is satisfied by shares
withheld from the shares of Stock otherwise deliverable to the optionee, the
Committee may issue the optionee an additional option, with terms identical to
the option agreement under which the option was exercised, entitling the
optionee to purchase additional shares of Stock equal to the number of shares so
withheld but at an exercise price equal to the fair market value of the Stock on
the grant date of the new option; provided, however, that no such additional
options may be granted with respect to options granted pursuant to Section 7
above. Any additional option shall be subject to the provisions of Section 6(e)
above.

 

12. Withholding Taxes.

 

(a) No Stock shall be delivered under the Plan to any participant until the
participant has made arrangements acceptable to the Committee (or in case of
exercise of

 

6



--------------------------------------------------------------------------------

options granted to Covered Employees, the Subcommittee) for the satisfaction of
federal, state, and local income and social security tax withholding
obligations, including, without limitation, obligations incident to the receipt
of Stock under the Plan or to the failure to satisfy the conditions for
treatment as incentive stock options under applicable tax law. Upon exercise of
a stock option, the Company shall withhold from the optionee an amount
sufficient to satisfy federal, state and local income and social security tax
withholding obligations.

 

(b) In the event that such tax withholding is satisfied by the Company or the
optionee’s employer withholding shares of Stock otherwise deliverable to the
optionee, the Committee may issue the optionee an additional option, with terms
identical to the option agreement under which the option was exercised,
entitling the optionee to purchase additional shares of Stock equal to the
number of shares so withheld but at an exercise price equal to the fair market
value of the Stock on the grant date of the new option; provided, however, that
no such additional options may be granted with respect to options granted
pursuant to Section 7 above. Any additional option shall be subject to the
provisions of Section 6(e) above.

 

13. Change in Control.

 

(a) For purposes of this Section 13, a “Change in Control” shall be deemed to
occur upon:

 

(i) The direct or indirect acquisition by any person or related group of persons
(other than an acquisition from or by the Company or by a Company-sponsored
employee benefit plan or by a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding Stock;

 

(ii) A change in the composition of the Board over a period of thirty-six (36)
months or less such that a majority of the Board members cease, by reason of one
or more contested elections for Board membership, or by one or more actions by
written consent of the shareholders, to be comprised of individuals who either
(A) have been Board members continuously since the beginning of such period or
(B) have been elected or nominated for election as Board members during such
period by at least a majority of the Board members described in clause (A) who
are still in office at the time such election or nomination was approved by the
Board;

 

(iii) Approval by the Company’s shareholders of a merger or consolidation in
which the Company is not the surviving entity, except for a transaction the
principal purpose of which is to change the state in which the Company is
incorporated;

 

(iv) Approval by the Company’s shareholders of (A) the sale, transfer or other
disposition of all or substantially all the assets of the Company (including the
capital stock of the Company’s subsidiary corporations) or (B) the complete
liquidation or dissolution of the Company; or

 

7



--------------------------------------------------------------------------------

(v) Approval by the Company’s shareholders of any reverse merger in which the
Company survives as an entity but in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities are transferred to a person or persons different from those who held
such securities immediately prior to such merger.

 

For the purposes of this Section 13, “Approval by the Company’s shareholders”
shall mean approval by a majority of those shares of Stock voting at a
shareholders’ meeting at which a quorum is present excluding shares beneficially
owned (within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended) by the Non-Employee Directors.

 

(b) Except for options granted to Non-Employee Directors under Section 7, the
Committee may provide in any stock option agreement (or in an amendment thereto)
that, in the event of any Change in Control, any outstanding options covered by
such an agreement shall be fully vested, nonforfeitable and shall become
exercisable, as of the date of the Change in Control.

 

(c) If the Committee determines to incorporate a Change in Control provision in
any option agreement hereunder, the agreement shall provide that, (i) in the
event of a Change in Control described in clauses (i), (ii) and (v) of paragraph
(a) above, the option shall remain exercisable for the remaining term of the
option and (ii) in the event of a Change in Control described in clauses (iii)
or (iv) of paragraph (a) above, the option shall terminate as of the effective
date of the merger, disposition of assets, liquidation or dissolution described
therein.

 

(d) As to any options granted under Section 7 to Non-Employee Directors, (i) in
the event of a Change in Control described in clauses (i), (ii) or (v) of
paragraph (a) above, any such outstanding options under the Plan shall become
fully vested and remain exercisable for the remaining term of such options and
(ii) in the event of a Change in Control described in clauses (iii) or (iv) of
paragraph (a) above, outstanding options under the Plan shall terminate as of
the effective date of the merger, disposition of assets, liquidation or
dissolution described therein.

 

(e) Notwithstanding the foregoing provisions of this Section 13, an outstanding
option may not be accelerated under this Section 13 if and to the extent (i)
such option is, in connection with the transaction giving rise to a Change of
Control, either to be assumed by the successor or parent thereof or to be
replaced with a comparable option to purchase shares of the capital stock of the
successor corporation or parent thereof, or (ii) such option is to be replaced
with a cash incentive program of the successor corporation that preserves the
option spread existing at the time of the corporate transaction giving rise to
the Change of Control and provides for subsequent payment in accordance with the
same vesting schedule applicable to such option.

 

14. Shareholder Approval. The Plan and any options granted pursuant to Section 7
and options granted to Covered Employees hereunder shall become effective only
upon approval by the holders of a majority of the Company’s shares voting (in
person or by proxy) at a shareholders’ meeting held within twelve (12) months of
the Board’s adoption of the

 

8



--------------------------------------------------------------------------------

Plan. The Committee may grant stock options under the Plan prior to the
shareholders’ meeting, but until shareholder approval of the Plan is obtained
within the period provided above, all options described in this Section 14
previously granted above, shall terminate.

 

15. Rule 16b-3 Compliance. Transactions under the Plan are intended to comply
with all applicable conditions of Rule 16b-3 or its successors under the
Securities Exchange Act of 1934, as amended. To the extent any provision of the
Plan or action by the Board or the Committee fails to so comply, it shall be
deemed null and void, to the extent permitted by law and deemed advisable by the
Board or the Committee. Moreover, in the event the Plan does not include a
provision required by Rule 16b-3 to be stated therein in order to qualify the
grants under Section 7 hereof as grants under a nondiscretionary formula under
Rule 16b-3, such provision (other than one relating to eligibility requirements,
or the price and amount of awards) shall be deemed automatically to be
incorporated by reference into the Plan with respect to grants of options to
Non-Employee Directors.

 

16. Applicable Law. The laws of the State of California will govern all matters
relating to this Plan except to the extent such laws are superseded by the laws
of the United States.

 

9